DETAILED ACTION
Examiner Note
The instant Office Action (OA) is issued to consider the information disclosure statement (IDS) submitted on 5.24.2022. The remainder of the OA is the same as the previous OA (mailed 4.4.2022) and is repeated herein for completeness of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5.24.2022 is being considered by the examiner.

Election/Restrictions
Independent claim 1 is allowable and generic to species A-J identified in the Office Action (OA) mailed on 8.31.2021. In view of the allowability of independent claim 1, the restriction requirement of 8.31.2021 is hereby withdrawn. Claim 8-18 and 20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bing Yang (Reg. No.: 75,642) on 3.22.2022.
The application has been amended as follows: 
Cancel claims 5 and 7 (the claims are not fully supported by the specification).
Replace “the first and second fin units” in claims 21, 22, 24, and 25 to --the first and second plurality of fin units-- (this change corrects an informality).
Replace “the same material” in claim 24 to --a same material-- (this change corrects an informality).
Cancel the withdrawn claims 8-18 and 20 (the claims are not in condition for allowance as they do not include the allowable subject matter of claim 1).

Allowable Subject Matter
Claims 1-4, 6, 19 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or suggest (claim 1) a space at a position opposite to the thermal source by means of a first portion extending from a connecting portion with the thermal source to both sides along a first direction parallel to a connecting surface with the thermal source and second and third portions respectively extending from both ends of the first portion in a second direction opposite to the thermal source, a first thermal conduction layer attached to a space-side surface of the second portion, and a second thermal conduction layer attached to a space-side surface of the third portion, a first heat dissipation unit that is attached to the first thermal conduction layer and has a first base unit and a plurality of first fin units arranged so as to extend in the space from the first base unit, and, a second heat dissipation unit that is attached to the second thermal conduction layer and has a second base unit and a plurality of second fin units arranged so as to extend in the space from the second base unit as recited within the context of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see p.7-12, filed 12.09.2021, with respect to overcoming the drawing objections, specification objections, 35 USC 112 rejections, and, prior art rejections of the previous Office Action (OA) have been fully considered and are persuasive.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andres Munoz/Primary Examiner, Art Unit 2894